Benham, Judge.
On July 16, 1986, Hubbard filed a pro se notice of appeal from his conviction and sentence on June 25, 1986, for theft by taking and recidivism. On November 10, 1986, he was ordered by this court to file an enumeration of errors and brief pursuant to Rules 27 (a) and 14 of the Court of Appeals of Georgia no later than 4:30 p.m. on November 17, 1986, and was duly advised that failure to comply with Rule 14 in criminal cases might result in dismissal of the appeal.
Although appellant failed to comply with this court’s order, we have made every effort to enter a decision on the merits of his case, in accordance with DeBroux v. State, 176 Ga. App. 81 (335 SE2d 170) (1985); and Evitts v. Lucey, 469 U. S. 387 (105 SC 830, 83 LE2d 821) (1985). We have reviewed the record on appeal and find no error.

Judgment affirmed.


Banke, P. J., and Carley, J., concur.